Citation Nr: 0018193
Decision Date: 07/12/00	Archive Date: 09/08/00

DOCKET NO. 99-02 007               DATE JUL 12, 2000

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUES

1. Entitlement to service connection for a chronic gastrointestinal
disorder.

2. Entitlement to an increased rating for posttraumatic stress
disorder (PTSD) with dysthymia, currently evaluated as 50 percent
disabling.

3. Entitlement to a total rating on the basis of individual
unemployability due to service connected disability.

REPRESENTATION

Appellant represented by: James W. Stanley, Attorney at Law

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

A.D. Jackson, Counsel 

INTRODUCTION

The veteran had active duty for training from March to September
1961 and active military service from May 1964 to April 1966. This
matter came before the Board of Veterans' Appeals (Board) on appeal
from rating decisions of the Department of Veterans Affairs (VA)
Regional Office (RO) in No. Little Rock, Arkansas.

The issue of service connection for gastrointestinal disability is
addressed in the remand appended to this decision.

FINDINGS OF FACTS

1. The veteran's psychiatric disorder is manifested by serious
occupational and social impairment.

2. The veteran has a General Equivalency Diploma (GED) and work
experience as an electrician and truck driver.

3. According to the veteran's April 1998 Application for Increased
Compensation Based on Unemployability, he has not worked since
January 1990.

4. The veteran's sole service connected disability is PTSD, rated
as 70 percent disabling.

5. The veteran's service connected disability is of such severity
as to preclude him from securing and following some form of
substantially gainful employment consistent with his education and
work experience.

- 2 -

CONCLUSIONS OF LAW

1. The schedular criteria for a rating of 70 percent, but no
higher, for PTSD have been met. 38 U.S.C.A. 1155, 5107 (West 1991);
38 C.F.R. Part 4, including 4.3, Diagnostic Code 9411 (1999).

2. The criteria for a total rating for compensation purposes based
on individual unemployability due to the veteran's service
connected disability are met. 38 U.S.C.A. 1155, 5107 (West 1991);
38 C.F.R. 3.340, 3.341, 4.16 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

1. PTSD

The veteran also contends that the symptoms of his service-
connected psychiatric disability warrant an increased disability
evaluation. In particular, it is asserted that the veteran has such
symptoms as problems with controlling his temper, nightmares, sleep
disturbances, intrusive thoughts of the war, startle response,
paranoia, panic attacks, social isolation, suicidal ideation,
difficulty in adapting to stressful circumstances, and inability to
establish and maintain effective relationships.

The veteran has presented well grounded claims for an increased
evaluation for PTSD as well as a total rating based on individual
unemployability within the meaning of 38 U.S.C.A. 5107(a) (West
1991), cf Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)
(where veteran asserted that his condition had worsened since the
last time his claim for an increased disability evaluation for a
service-connected disorder had been considered by VA, he
established a well grounded claim for an increased rating).

3 -

Service-connected disabilities are rated in accordance with a
schedule of ratings that are based on average impairment of earning
capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4
(1999). Although VA must consider the entire record, the most
pertinent evidence, because of effective date law and regulations,
is created in proximity to the recent claim. 38 U.S.C.A. 5110 (West
1991).

The VA rating schedule is used primarily as a guide in the
evaluation of disabilities resulting from all types of diseases and
injuries encountered as a result of or incident to military
service. The percentage ratings represent, as far as can
practicably be determined, the average impairment in earning
capacity resulting from such diseases and injuries and their
residual conditions in civil occupations. Generally, the degrees of
disability specified are considered adequate to compensate for
considerable loss of working time from exacerbation or illnesses
proportionate to the severity of the several grades of disability.
38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1 (1999). It is
essential, both in the examination and in the evaluation of
disability, that each disability be viewed in relation to its
history. 38 C.F.R. 4.1 (1999).

In July 1997, the RO granted service-connection for PTSD and
assigned a 50 percent rating, effective from October 1995, under
Diagnostic Code 9411. The General Rating Formula for Mental
Disorders provides a 100 percent rating for total occupational and
social impairment, due to such symptoms as: gross impairment in
thought processes or communication; persistent delusions or
hallucinations; grossly inappropriate behavior; persistent danger
of hurting self or others; intermittent inability to perform
activities of daily living (including maintenance of minimal
personal hygiene); disorientation to time or place; memory loss for
names of close relatives, own occupation, or own name. A 70 percent
rating is assigned for occupational and social impairment, with
deficiencies in most areas, such as work, school, family relations,
judgment, thinking, or mood, due to such symptoms as: suicidal
ideation; obsessional rituals which interfere with routine
activities; speech intermittently illogical, obscure, or
irrelevant; near-continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence);

- 4 - 

spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a worklike setting); inability to establish and maintain
effective relationships. A 50 percent rating is assigned for
occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect;
circumstantial, circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in understanding complex
commands; impairment of short- and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; difficulty in establishing and maintaining
effective work and social relationships. 38 C.F.R. 4.130 (1999).

While the evaluation of a service-connected disability requires a
review of the veteran's medical history with regard to that
disorder, the Court has held that, where entitlement to
compensation has already been established, and an increase in the
disability rating is at issue, the present level of disability is
of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
Although a rating specialist is directed to review the recorded
history of a disability in order to make a more accurate
evaluation, the regulations do not give past medical reports
precedence over current findings. Id. The evidence concerning the
veteran's current level of disability consists primarily of his
written statements, personal testimony, as well as, the reports of
private and VA examination and treatment records including
psychological testing. It has not been alleged that his disability
from PTSD has worsened since the most recent VA examination.

The veteran was hospitalized at a VA facility in January and
February 1998. The veteran described incidents of shouting at
family members and displaying a gun. He was upset at reviewing
information regarding his PTSD claim. He was unable to sleep
because of nightmares. He smelled dead bodies. He reported walking
around at night and sometimes he would fall on coffee tables and
into fire. He stated being depressed, nervous, scared, feeling
guilty, angry and having crying spells. He lacked energy and was
unable to concentrate. His appetite was depressed and he complained
of dizziness. He reported assaultive behavior with acquaintances,
passive suicidal ideation, and hearing things at night when he was
trying to sleep. The veteran also indicated that he had been
noncompliant with his

- 5 -

medications, which was confirmed by chemical analysis of bodily
medication levels. During the hospitalization, it was noted that
his symptoms improved including social interaction. His sleeping
was monitored and it was noted to improve. The veteran requested
discharge and acknowledged the importance of taking his
medications.

At a private examination that included psychological testing in May
1998, the veteran reported his social, employment, medical and
military history. He indicated that he was in a rage most of the
time. In describing his routine daily activities, he was generally
independent. He did his own shopping. He hated loud noise and
denied having enjoyable leisure activities. He reported being
impotent and had a problem remembering things. He reported that he
attempted suicide. in 1967 by leaping from a city water tower. This
resulted in multiple fractures and a yearlong stay in the hospital.
He reported a history of nightmares. He stated that a nightmare
once caused him to inadvertently break his first spouse's leg.

VA mental health clinical notes dated in July 1998 show that the
veteran reported confusion, irritability and nightmares. In August
1998, he reported episodes of syncope and panic attacks. In
November 1998, the veteran reported continued panic attacks. It was
noted the veteran's high degree of somatic anxiety clouded his
presentation, and he met the criteria for a somatization disorder. 

VA mental health clinical notes in January 1999 show that the
veteran complaints of panic attacks were less of a topic. In March
1999, cognitive impairment was noted in the form of perseveration.
In May 1999, he reported poor sleep and a complex symptoms of
anxiety-somatic preoccupation.

At a July 1999 VA examination, the veteran indicated that he was
not doing well. He had problems with controlling his temper. His
symptoms included nightmares, sleep disturbances, intrusive
thoughts of the war, startle response, paranoia, panic attacks and
social isolation. He reported that he lived alone.

At the veteran's personal hearing held in June 1999, he reported
being withdrawn, depressed and socially isolated. He indicated that
he continued to have panic

- 6 - 

attacks triggered by thoughts of Vietnam. He had violent nightmares
in which he fought and kicked to such a point that he had broke
bones in his feet. He reported that he had no relationship with his
relatives. He lived in a rural area. At times, he had crying spells
plus bodily shaking. His appetite and weight fluctuated. He had
problems concentrating which interfered with his conversations. He
also stated that his gastrointestinal medication caused him to stay
awake.

The Board must be particularly careful to consider only factors and
criteria in the rating schedule. In considering the criteria, and
entire evidence of record, the Board finds that the veteran's
psychiatric manifestations are more consistent with a 70 percent
rating because he shows deficiencies in most areas due to such
symptoms as near-continuous panic or depression affecting the
ability to function independently, appropriately and effectively,
impaired impulse control and difficulty in adapting to stressful
circumstances (including work or a worklike setting) and inability
to establish and maintain effective relationships.

As a measure of the veteran's psychological, social and
occupational functioning, the Global Assessment of Functioning
(GAF) scores have been variously assessed over the years. In May
1998 at the private evaluation it was assessed at 45 and at VA
examination in July 1999 it was assessed at 42. A GAF of 41 to 50
contemplates serious impairment in social, occupational, or school
functioning (e.g., no friends, unable to keep a job). See DSM-IV
(American Psychiatric Association: Diagnostic and Statistical
Manual of Mental Disorders, Fourth Edition) at 44-47

The veteran's 70 percent disability rating reflects the fact that
he experiences serious psychiatric symptoms. However, neither the
symptomatology nor the assessments of his functioning show that
PTSD causes total occupational and social impairment due to such
symptoms as gross impairment in thought processes or communication;
persistent delusions or hallucinations; grossly inappropriate
behavior; persistent danger of hurting self or others; intermittent
inability to perform activities of daily living (including
maintenance of minimal personal hygiene); disorientation to time or
place; memory loss for names of close relatives, own occupation, or
own name. Accordingly, he does not more nearly approximate the
criteria for a 100 percent rating. See 38 C.F.R. 4.7 (1999).

- 7 - 

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the
Board does not have jurisdiction to assign an extraschedular rating
under 38 C.F.R. 3.321(b)(1) in the first instance. The Board is
still obligated to seek out all issues that are reasonably raised
from a liberal reading of documents or testimony of record and to
identify all potential theories of entitlement to a benefit under
the law and regulations. In Bagwell v. Brown, 9 Vet. App. 337
(1996), the Court clarified that it did not read the regulation as
precluding the Board from affirming an RO conclusion that a claim
does not meet the criteria for submission pursuant to 38 C.F.R.
3.321(b)(1) or from reaching such a conclusion on its own.
Moreover, the Court did not find the Board's denial of an
extraschedular rating in the first instance prejudicial to the
veteran, as the question of an extraschedular rating is a component
of the appellant's claim and the appellant had full opportunity to
present the increased-rating claim before the RO. Bagwell at 339.

Consequently, the Board will consider whether the potential
application of various provisions of Title 38 of the Code of
Federal Regulations have been considered, whether or not they were
raised by the veteran, as required by Schafrath v. Derwinski, 1
Vet. App. 589, 593 (1991). In this case, the evidence does not
suggest that the veteran's disability produces such an exceptional
or unusual disability picture as to render impractical the
applicability of the regular schedular standard, thereby warranting
the assignment of an extraschedular evaluation under 38 C.F.F,.
3.321(b)(1) (1999). This case does not present factors such as
frequent periods of hospitalization or marked interference with
employment.

II. Total Rating

The veteran also claims that as a result of his service-connected
disability, he is unemployable. Total disability ratings for
compensation may be assigned, where the schedular rating is less
than total, when the disabled person is, in the judgment of the
rating agency, unable to secure or follow a substantially gainful
occupation as a result of service-connected disabilities, provided
that, if there is only one such disability, this disability shall
be ratable at 60 percent or more, and that, if there are two or
more disabilities, there shall be at least one disability ratable
at 40 percent or

- 8 -

more, and sufficient additional disability to bring the combined
rating to 70 percent or more. 38 C.F.R. 4.16(a); see 38 C.F.R.
3.340(a), 3.341, 4.15, 4.18 (1999).

The evidence of record indicates that the veteran has a GED and has
work experience as a electrician and truck driver. Service
connection is in effect only for PTSD, which is now rated 70
percent, as discussed above. He now meets the required disability
percentage ratings in 38 C.F.R. 4.16(a).

A total rating for compensation purposes based upon individual
unemployability will be assigned "when there is present any
impairment in mind or body that is sufficient to render it
impossible for the average person to follow a substantially gainful
occupation." 38 C.F.R. 3.340(a). However, in determining whether a
particular veteran is unemployable, the Board must also give "full
consideration ... to unusual physical or mental effects in
individual cases, to peculiar effects of occupational activities,
to defects in physical or mental endowment preventing the usual
amount of success in overcoming the handicap of disability and to
the effect of combinations of disability." 38 C.F.R. 4.15.
Furthermore, the Board must consider the effects of the veteran's
service-connected disability or disabilities in context of his
employment and educational background. See Fluharty v. Derwinski,
2 Vet. App. 409, 412-13 (1992).

Consideration may be given to the veteran's level of education,
special training, and previous work experience in arriving at a
conclusion, but not to the veteran's age or impairment caused by
non service-connected disabilities. 38 C.F.R. 3.341, 4.16, 4.19
(1999). Moreover, the fact that the veteran is unemployed, as the
veteran reports he has been since 1990, generally is insufficient
to demonstrate that he is "unemployable" within the meaning of the
pertinent laws and regulations. A thorough, longitudinal review of
all the evidence is necessary to obtain a full understanding of.the
case. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The evidence shows that the Department of Health and Human
Services, Social Security Administration (SSA), in April 1992
determined that the veteran met the medical requirements for
disability benefits based on psychiatric diagnoses. Further,
according to the recent assessments as to his functioning, his
psychiatric

- 9 - 

symptoms cause serious occupational impairment. His symptoms, again
according to recent assessments, include panic attacks, depression,
impaired impulse control and difficulty in adapting to stressful
circumstances. Considering only PTSD, the Board finds the evidence
as to his ability to obtain and maintain substantially gainful
employment to be in relative equipoise. With application of the
benefit of the doubt rule, he is entitled to a total rating based
on individual unemployability.

ORDER

An increased rating for PTSD is granted, subject to the criteria
that govern the payment of monetary awards.

A total rating based on individual unemployability due to the
veteran's service-connected disability is granted, subject to the
criteria that govern the payment of monetary awards.

REMAND

The veteran asserts that he currently suffers from variously
diagnosed chronic gastrointestinal disorders that had their onset
during service. In regard to the first element of Caluza, evidence
of a current disability, the record includes VA diagnoses of
gastritis (August 1991), irritable bowel syndrome (April 1993), and
gastroesophageal reflux disease (GERD) (February 1998). This
satisfies the first element of Caluza.

At his hearing at the RO in June 1999, the veteran testified that
he had been to the VA gastrointestinal clinic, and was told by
"doctors and nurses and other professionals over there" that
irritable bowel syndrome was probably caused or contributed to by
stress associated with PTSD. He mentioned specific health care
providers including Dr. Shay and Dr. Freeman. He also answered i:n
the affirmative when asked if the doctors had told him that
medications he was taking for PTSD contributed to irritable bowel
syndrome. Those of his VA medical records that are

- 10 -

on file are negative with respect to opinion as to the etiology of
gastrointestinal disability.

In Sutton v. Brown, 9 Vet.App. 553, 570 (1996), the Court held that
where a veteran submitted to VA a statement indicating that a
doctor had opined that his current condition was related to
service, under 38 U.S.C.A. 5103(a), VA was required to inform the
veteran that he should submit a direct statement from the doctor,
even though medical records from the doctor had been obtained.

In view of the foregoing, the issue is REMANDED for the following

1. The RO should inform the veteran that he should obtain and
submit a direct statement from the VA doctor or doctors who
allegedly opined that his gastrointestinal disorder was related to
service connected disability.

2. When this evidence is received, the claim should be adjudicated,
to include the matter of whether it is well grounded. If it is, the
RO should undertake all action required by the duty to assist, to
include the scheduled of an examination to determine the nature and
etiology of gastrointestinal disorders. The case should then be
returned to the Board, if in order, after the completion of the
usual adjudication procedures.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1999)(Historical and Statutory Notes). In addition, VBA's
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

NANCY I. PHILLIPS 
Member, Board of Veterans' Appeals

 - 12 -



